DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites the limitation "the threaded portion".  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al (US 2018/0292616 A1).  Chang teaches a fiber optical connector (300/700, Figs. 3-4, 7), comprising:
a connector housing (301/401/701) comprising a receiving space (interior of 301/401/701), wherein one end (back) of the connector housing (301/401/701) forms a connector opening communicating with the receiving space, and two side walls (sides, one shown in Fig. 3; two sides shown in Fig. 7) of the connector housing (301/401/701) comprise a plurality of bucking portions (308/408/708) adjacent to the connector opening (back, Fig. 3); and
an optical-fiber component (402, 403) positioned in the receiving space, wherein the optical-fiber component (402, 403) comprises a sleeve piece (part of 402, 403), the sleeve piece comprises a block member (the flange portion) assembled in the connector opening and the block member (flange portion) fully received inside the receiving space (see Fig. 3, 7), two sides of the block member (flange) respectively form an engaging portion (sides of the flange), and each of the engaging portions (sides of the flange) is engaged with the corresponding buckling portion (308/408/708) (P0029), wherein each of the buckling portions (308/408/708) comprises an elastic protruding portion (triangular portions of 308/408/708 – see Fig. 7), and the elastic protruding portions (triangular portions of 308/408/708 – see Fig. 7) are formed on the side walls of the connector housing (301/401/701) (Figs. 3, 4, 7); each of the engaging portions (sides of the flange) comprises a recessed portion (where the protruding portions lie, see Fig. 7) formed on a side wall of the sleeve piece (part of 402, 403) (see Fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al (US 8,573,859 B2) in view of Chang (US 2018/0292616 A1).
Larson teaches a fiber optical connector (100, Figs. 1-7), comprising:
a connector housing (110) comprising a receiving space (interior of 110), wherein one end of the connector housing (back) forms a connector opening communicating with the receiving space (see Fig. 2), and two side walls (110 points to one side in Fig. 2) of the connector housing (110); and
an optical-fiber component (116, 120) positioned in the receiving space (Fig. 1), wherein the optical-fiber component (116, 120) comprises a sleeve piece (116), the sleeve piece (116) comprises a block member (front portion of 116 that includes 111) and a threaded portion (118), the block member (around 111) is assembled in the connector opening (Fig. 7F) and the block member (around 111) fully received inside the receiving space (see Fig. 7F), two sides of the block member (at 111) respectively form an engaging portion (each 111), each of the engaging portions (111) is engaged with the corresponding structure in the housing (110) (a snap fit engagement is the only description of the engagement, see C4 L47-53), and the threaded portion (118) is exposed on the peripheral surface of a tail portion (behind 118) of the sleeve piece (116) and out of the connector opening (see Figs. 1, 7F – the thread is behind the housing);
wherein the optical-fiber component (116, 120) comprises a base body (main body of 120), an insertion pin (132), a connection sleeve (the fiber/ferrule within 120), a core component (126/128) and a spring (155), the base body is received in the receiving space (via being within 116), the insertion pin (132) and the connection sleeve (123) are respectively assembled with two sides of the base body (sides of the interior of the overall base), the core component (126/128) is fitted over the connection sleeve (the fiber/ferrule within 120), and the spring (155) is fitted over the core component (126/128);
wherein the block member (front of 116) of the sleeve piece (116) is not exposed out of the connector opening and only the threaded portion (118) of the sleeve piece (116) is exposed out of the connector opening (see Figs. 1, 7F).
Larson does not teach expressly the side walls having a plurality of buckling portions adjacent to the connector opening that engage with the engaging portions.
Chang teaches a fiber optical connector (300/700, Figs. 3-4, 7) wherein side walls of the housing (301/401/701) having a plurality of buckling portions (308/408/708) adjacent to the connector opening that engage with engaging portions of an optical-fiber component (sides of the flange);
wherein each of the buckling portions (308/408/708) comprises an elastic protruding portion (triangular portions of 308/408/708 – see Fig. 7), and the elastic protruding portions (triangular portions of 308/408/708 – see Fig. 7) are formed on the side walls of the connector housing (301/401/701) (Figs. 3, 4, 7); each of the engaging portions (sides of the flange) comprises a recessed portion (where the protruding portions lie, see Fig. 7) formed on a side wall of the sleeve piece (part of 402, 403) (see Fig. 7).
Larson and Chang are analogous art because they are from the same field of endeavor, fiber optical connectors.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the housing of Larson to include buckling portions “adjacent” to the opening of Larson as taught by Chang for engaging the engagement portions of the optical-fiber component (note, this does not mean the portion that engages with the engagement portion be right at the opening, the engagement portion can be near the other end still when the buckling portion extend most of the side wall as it does in Chang).
The motivation for doing so would have been to provide a secure engagement while also allowing a user to disengage the engagement for easy optical-fiber component removal.
Chang and Larson do not state the length of the sleeve piece (6.25-10.25 mm) or the total length of the connector (30-35 mm) or the housing length (8.9-13.9/15.4-19.4 mm).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a total connector length of 30-35 mm since this includes industry standard lengths of different LC type connectors and since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness. In re KSR International Co. v. Teleflex Inc. As stated, this range includes standard LC connector lengths so this solution is identified and predictable and will succeed since the range includes standard lengths.
Next, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a sleeve length of 6.25 — 10.25 mm, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness. In re KSR International Co. v. Teleflex Inc. Given the overall length of standard LC connector types include 30 and 32 mm, a sleeve component that takes up only a portion of the length of the connector would be predictable since the sleeve does to extend the entire length of the connector and one of ordinary skill in the art would expect this length to succeed since it is a long enough length to support the spring inside the connector.
Finally, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try a housing length of 6.9-13.9 or 15.4-19.4 mm, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness. In re KSR International Co. v. Teleflex Inc. Given the overall length of standard LC connector types include 30 and 32 mm, a housing that takes up a portion of about half the overall length of the connector would be predictable since the housing does to extend the entire length of the connector and one of ordinary skill in the art would expect this length to succeed since it is a long enough length to support the ferrule structure inside the housing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9 and 10 of U.S. Patent No. 11,125,953 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences would have been obvious to a person ordinary skill in the art.
Current claims
US 11125953
12. A fiber optical connector, comprising: a connector housing comprising a receiving space, wherein one end of the connector housing forms a connector opening communicating with the receiving space, and two side walls of the connector housing comprise a plurality of bucking portions adjacent to the connector opening; and an optical-fiber component positioned in the receiving space, wherein the optical-fiber component comprises a sleeve piece, the sleeve piece comprises a block member assembled in the connector opening and the block member fully received inside the receiving space, two sides of the block member respectively form an engaging portion, and each of the engaging portions is engaged with the corresponding buckling portion, wherein each of the buckling portions comprises an elastic protruding portion, and the elastic protruding portions are formed on the side walls of the connector housing; each of the engaging portions comprises a recessed portion formed on a side wall of the sleeve piece.
All of the limitations of this claim are present in claim 1 of 11125953.
1. A fiber optical connector, comprising: a connector housing comprising a receiving space, wherein one end of the connector housing forms a connector opening communicating with the receiving space, and two side walls of the connector housing comprise a plurality of bucking portions adjacent to the connector opening; and an optical-fiber component positioned in the receiving space, wherein the optical-fiber component comprises a sleeve piece, a length of the sleeve piece is in a range between 6.25 mm and 10.25 mm, the sleeve piece comprises a block member assembled in the connector opening, a total length of the fiber optical connector is in a range between 30 mm and 35 mm, two sides of the block member respectively form an engaging portion, and each of the engaging portions is engaged with the corresponding buckling portion, wherein each of the buckling portions comprises an elastic protruding portion, and the elastic protruding portions are formed on the side walls of the connector housing; each of the engaging portions comprises a recessed portion formed on a side wall of the sleeve piece.
1. A fiber optical connector, comprising: a connector housing comprising a receiving space, wherein one end of the connector housing forms a connector opening communicating with the receiving space, and two side walls of the connector housing comprise a plurality of bucking portions adjacent to the connector opening; and an optical-fiber component positioned in the receiving space, wherein the optical- fiber component comprises a sleeve piece, the sleeve piece comprises a block member and a threaded portion, the block member is assembled in the connector opening and the block member fully received inside the receiving space, two sides of the block member respectively form an engaging portion, each of the engaging portions is engaged with the corresponding buckling portion, and the threaded portion is exposed on the peripheral surface of a tail portion of the sleeve piece and out of the connector.
6. The fiber optical connector according to claim 1, wherein the optical-fiber component comprises a tubular member and a tail cap, the tubular member is fitted over 5 one end of the sleeve piece, the tail cap is fitted over the tubular member, a length of the tubular member is in a range between 4.5 mm and 8.5 mm, and a length of the tail cap is in a range between 10.7 mm and 14.7 mm.r opening.
Again, all the limitations of these claims are present in claims 1, 7 and 10 of 11125953.

1. A fiber optical connector, comprising: a connector housing comprising a receiving space, wherein one end of the connector housing forms a connector opening communicating with the receiving space, and two side walls of the connector housing comprise a plurality of bucking portions adjacent to the connector opening; and an optical-fiber component positioned in the receiving space, wherein the optical-fiber component comprises a sleeve piece, a length of the sleeve piece is in a range between 6.25 mm. and 10.25 mm, the sleeve piece comprises a block member assembled in the connector opening, a total length of the fiber optical connector is in a range between 30 mm and 35 mm, two sides of the block member respectively form an engaging portion, and each of the engaging portions is engaged with the corresponding buckling portion, wherein each of the buckling portions comprises an elastic protruding portion, and the elastic protruding portions are formed on the side walls of the connector housing; each of the engaging portions comprises a recessed portion formed on a side wall of the sleeve piece.
7. The fiber optical connector according to claim 1, wherein the optical-fiber component comprises a tubular member and a tail cap, the tubular member is fitted over one end of the sleeve piece, the tail cap is fitted over the tubular member, a length of the tubular member is in a range between 4.5 mm and 8.5 mm, and a length of the tail cap is in a range between 10.7 mm and 14.7 mm.
10. The fiber optical connector according to claim 7, wherein the sleeve piece further comprises a threaded portion, wherein the threaded portion is exposed on the peripheral surface of a tail portion of the sleeve piece and out of the connector opening, and the tubular member is fitted over the threaded portion.
9. A fiber optical connector, comprising: a connector housing comprising a receiving space, wherein one end of the connector housing forms a connector opening communicating with the receiving space, and two side walls of the connector housing comprise a plurality of bucking portions adjacent to the connector opening; and an optical-fiber component positioned in the receiving space, wherein the optical- fiber component comprises a sleeve piece, the sleeve piece comprises a block member assembled in the connector opening and the block member is fully received inside the receiving space, two sides of the block member respectively form an engaging portion, and each of the engaging portions is engaged with the corresponding buckling portion, wherein the optical-fiber component comprises a tubular member and a tail cap, the tubular member is fitted over one end of the sleeve piece, the tail cap is fitted over the tubular member, a length of the tubular member is in a range between 4.5 mm and 8.5 30 mm, and a length of the tail cap is in a range between 10.7 mm and 14.7 mm.
Again, all the limitations of these claims are present in claims 1 and 7 of 11125953.

1. A fiber optical connector, comprising: a connector housing comprising a receiving space, wherein one end of the connector housing forms a connector opening communicating with the receiving space, and two side walls of the connector housing comprise a plurality of bucking portions adjacent to the connector opening; and an optical-fiber component positioned in the receiving space, wherein the optical-fiber component comprises a sleeve piece, a length of the sleeve piece is in a range between 6.25 mm and 10.25 mm, the sleeve piece comprises a block member assembled in the connector opening, a total length of the fiber optical connector is in a range between 30 mm and 35 mm, two sides of the block member respectively form an engaging portion, and each of the engaging portions is engaged with the corresponding buckling portion, wherein each of the buckling portions comprises an elastic protruding portion, and the elastic protruding portions are formed on the side walls of the connector housing; each of the engaging portions comprises a recessed portion formed on a side wall of the sleeve piece.
7. The fiber optical connector according to claim 1, wherein the optical-fiber component comprises a tubular member and a tail cap, the tubular member is fitted over one end of the sleeve piece, the tail cap is fitted over the tubular member, a length of the tubular member is in a range between 4.5 mm and 8.5 mm, and a length of the tail cap is in a range between 10.7 mm and 14.7 mm.
10. The fiber optical connector according to claim 7, wherein the sleeve piece further comprises a threaded portion, wherein the threaded portion is exposed on the peripheral surface of a tail portion of the sleeve piece and out of the connector opening, and the tubular member is fitted over the threaded portion.
9. The fiber optical connector according to claim 7, wherein the sleeve piece further comprises a threaded portion integrally formed with the block member, the tubular member is fitted over the threaded portion, and the threaded portion is exposed out of the connector opening.
11. The fiber optical connector according to claim 9, wherein the block member of the sleeve piece is not exposed out of the connector opening and only the threaded portion of the sleeve piece is exposed out of the connector opening.
Chang teaches this limitation are previously discussed and it would have been obvious to person of ordinary skill the art to combine claim 7 of 11125953 with the layout of Chang to result in only the thread portion extending out of the housing with the motivation being to protect the splice and fiber from the external environment.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the latter, either alone or in combination, does not disclose nor render obvious the claimed optical connector with the claimed housing, side walls, buckling portions, optical-fiber component, sleeve piece, block member, threaded portion, tubular member and barb structure,
in combination with the rest of the claimed limitations.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach LC connectors with different types of side arms and lengths:
US 8047726 		US 8070367  		US 8876405		US 9285559 		US 2019/0310432 	US 10705300 		US 70838152

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883